Title: From George Washington to La Luzerne, 26 April 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


          
            Sir,
            Head Qrs Morris-town 26th of April 1780
          
          I am just returned from a visit to Mr D’Miralles, and am happy to inform your Excellency, that if he has experienced any change since you left him, it is for the better.
          His Fever & pulse, tho’ he had a very restless night the last, are now moderate & regular, and his hic-cough has entirely left him. These are symptoms which the Doctor considers as rather favourable, but I am unhappy they are not such as enable him to determine that the prospect of his recovery is either certain, or flattering.
          I pray you to make an offer of my respects to Mr Marbois—& do me the justice to believe that, with much consideration, & great personal attachment—I have the honor to be Yr Excellencys Most Obedt & obligd Hble Servt
          
            Go: Washington
          
        